  Case 1:19-cr-00386-PKC Document 6 Filed 05/07/19 Page 1 of 2 PageID #: 19

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
FJN                                               271 Cadman Plaza East
F. #2018R01809                                    Brooklyn, New York 11201



                                                  May 6, 2019

By E-mail

The Honorable Peggy Kuo
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:    United States v. Mustafa Goklu
                     Criminal Docket No. 19-MJ-419

Dear Judge Kuo:

              The government respectfully submits this letter to request that the Court order
that the above-captioned matter be unsealed.



                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:              /s/
                                                  Francisco J. Navarro
                                                  Assistant U.S. Attorney
                                                  (718) 254-6007
Enclosure

cc:    Clerk of Court (by ECF)
  Case 1:19-cr-00386-PKC Document 6 Filed 05/07/19 Page 2 of 2 PageID #: 20


FJN
F.# 2018R01809

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------X

UNITED STATES OF AMERICA                            PROPOSED ORDER
       - against -                                  CR 19-MJ-419
MUSTAFA GOKLU,

                     Defendant.

--------------------------X


              Upon the application of RICHARD P. DONOGHUE, United States Attorney

for the Eastern District of New York, by Assistant United States Attorney Francisco J.

Navarro, for an order unsealing the above-captioned matter.

              WHEREFORE, it is ordered that the above-captioned matter be unsealed.


Dated: Brooklyn, New York
       May 7
       _________________, 2019




                                           HONORABLE PEGGY KUO
                                           UNITED STATES MAGISTRATE JUDGE
                                           EASTERN DISTRICT OF NEW YORK
